Citation Nr: 1612967	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  05-40 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU)  due to service-connected bipolar disorder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).
. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1962 to June 1966, and in the U.S. Army from October 1973 to October 1976, and from September 1977 to December 1978.   

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO, in St. Louis, Missouri, inter alia, granted service connection and assigned an initial 10 percent disability rating for bipolar disorder (claimed as depression), effective January 24, 2004.  The Veteran filed a notice of disagreement (NOD) with the initial rating assigned in December 2004.

In a September 2005 rating decision, the RO in Chicago, Illinois, granted a higher initial rating of 30 percent for bipolar disorder, also effective from January 24, 2004.  Also in September 2005, the RO issued a contemporaneous statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2005.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Chicago, Illinois, which has certified the appeal to the Board.

In April 2011, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU to the bipolar disorder under consideration (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)); denied the claim for higher rating for bipolar disorder; and remanded the TDIU claim for  further development. 

This appeal is now being  processed utilizing the paperless, electronic, Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 
 
2.  The Veteran's service-connected bipolar disorder, rated as 30 percent disability, does not meet the percentage requirements for award of a schedular TDIU, and competent, probative evidence does not support a finding that such disability, alone, prevents him from obtaining or retaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU due to bipolar disorder, include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.  ; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a March 2014 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2014 rating decision reflects the initial adjudication of the Veteran's claim after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records, private treatment records, Social Security Administration (SSA) records, and reports of VA examinations.  Also of record and considered in connection with the claim on appeal are various written statements by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

The Veteran underwent VA examinations in June 2004, March 2009 and July 2014.  These VA examination reports include interviews with the Veteran, reviews of the record and full evaluations of the Veteran's bipolar disorder, to include appropriate testing and pertinent clinical findings, to include with respect to functional limitations of his disability, and impact on employment.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the claim herein decided has been met. 

As noted in the Introduction, the Board remanded these matters in April 2011 for further development-specifically, to allow the Veteran to submit a formal application for TDIU; obtain VA treatment records; afford the Veteran additional opportunity to provide, or to provide information with respect to, any private treatment records; and to arrange for the Veteran undergo VA examination.  In July 2014, the Veteran underwent a VA mental disorders examination.  In October 2014, the Veteran provided not only an application for TDIU but also authorization to obtain private mental health treatment records, which were associated with his file.  Ultimately, the Veteran's claim was readjudicated in a November 2014 supplemental SOC.  Thus, the Board finds that the AOJ has complied with the prior remand directives, and that no further action in this regard is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II. Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

As note, the Veteran's TDIU claim is deemed a component of the claim for higher rating for bipolar disorder, which is rated as 30 percent disabling.  Thus, the  minimum percentage requirements for a schedular TDIU under 38 C.F.R. § 4.16(a) are not met. 

However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b). 

In this case, as explained in more detail below, the record simply does not support a finding that the Veteran's service-connected disability has rendered him unable to obtain or retain substantially gainful employment at any point pertinent to the January 2004 claim for an increased rating which was found to include a claim for TDIU. 

In order to establish entitlement to TDIU due to a service-connected disability, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, supra. 

For historical purposes, the Board notes that in November 1983, the Veteran completed a Vocational Report in connection for a claim for disability benefits through the State of Illinois.  In that document, he reported working mostly as an auto mechanic for the prior 20 years, but also as a livestock truck driver for his father, when not in military service.  The Veteran also worked for a year for Goodwill Industries.  At the time he completed the report, the Veteran indicated that he experienced emotional and nervous problems, which caused anxiety that he controlled through medication.  He described being unable to handle the "enormous amount of pressure" he felt he was under at the time.  

In June 2004, the Veteran underwent VA mental health examination. At that time, the examiner confirmed the diagnosis of bipolar disorder.  The Veteran was noted to be alert and oriented, casually dressed with good hygiene.  His memory was intact.  The Veteran's mood was not depressed and his affect reflected this.  His concentration, insight and judgment were all found to be good.  The Veteran's thought processes were sequential with no evidence of hallucinations, delusions, or suicidal or homicidal ideation.  Although the examiner noted that the Veteran's mental illness was so debilitating that he was unable to work, the basis/es for such statement was/were not provided.   

Multiple VA treatment notes dated from July 2004 through July 2005 reflect that the Veteran was seen for complaints of depression, tension, decreased concentration and an increase in irritability.  Each time, he was found to be alert and oriented, with regular speech and an anxious mood.  At no time was he found to be danger to himself or others. 

In October 2005, the Veteran seen at VA with complaints of nightmares and flashbacks.  At that time, he reported feelings of isolation, irritability and an avoidance of others.  The VA physician indicated the Veteran was permanently disabled and unemployable.   

November 2005 and February 2006 VA treatment notes show that the Veteran was alert and oriented times four, with regular speech and good memory.  While the Veteran was noted to be in an anxious mood, there was no evidence of suicidal or homicidal ideation, hallucinations or delusions.  

In late 2007, the Veteran was seen at VA after losing his housing arrangement.  In a VA treatment note dated in October, the Veteran was described as cooperative and calm.  His affect and mood were noted to be improving, and he was observed enjoying social interaction with other patients.  A November 2007 treatment note indicated the Veteran was to be referred to a structured living setting until he was able to navigate more independently in the community.  Overall, treatment notes from this time period show that the Veteran was in a good mood, with only mild impairment in reasoning and recent memory.  He consistently denied anxiety, or suicidal and homicidal ideation.  The Veteran was noted to be very social and expressed sense of humor.  In a December 2007 treatment note, he was described as stable, alert, oriented, easily engaged, and friendly. 

A February 2008 VA treatment note documents the Veteran's report that he was in a good mood, without any depression, mania, racing thoughts, nightmares or flashbacks.  In a May 2008 VA mental health treatment note, the Veteran was observed to be pleasant and cooperative, with good eye contact and speech.  Although he indicated that he was still experiencing nightmares, overall he reported being in a good mood with no depression. 

In March 2009, the Veteran underwent a VA examination.  At that time, it was noted that he had a history of outpatient mental health treatment through VA.  He had also been hospitalized in 2007 for mental health reasons.  The Veteran reported that he had last worked in 1985, and had been a mechanic.  He indicated that he had stopped working because he was having difficulties with concentration. 

The Veteran reported that he was close to his family, especially a brother.  He enjoyed going to a local restaurant every morning to socialize, and liked to go shopping and to his bank, where he was "social and friendly."  The Veteran considered himself "retired" at the time of the March 2009 examination.  

The examiner noted that, in the prior year, the Veteran had experienced infrequent symptoms of a mild and stable severity.  He endorsed some paranoia.  On examination, he was found to demonstrate no impairment of thought process or communications.  There were no delusions or hallucinations during the interview, and the Veteran was oriented times three, with normal speech and appropriate behavior.  The examiner found that psychological testing was not warranted, as the Veteran endorsed only mild and stable symptoms of his bipolar disorder.  The examiner attributed this stability to effective medication management. 

Addressing the Veteran's occupational functioning, the VA examiner  commented that the transient and mild symptoms of the Veteran's service-connected bipolar disorder would decrease work efficiently and ability to perform occupational tasks only during periods of significant stress.  The Veteran indicated that his disorder would affect him in a work setting only in that he would be unable to work with certain people; namely, women.  The examiner found that, as the Veteran's bipolar disorder was well-managed with medication, and resulted in only mild symptoms, he would have only mild vocational limitations.

In December 2009, the examiner was asked to review the Veteran's Social Security Administration records and provide an addendum opinion addressing the severity of the Veteran's service connected bipolar disorder and its impact on his employability.  The examiner concluded, based on his review, that the Veteran would, again, experience only mild vocational limitations. 

Private psychiatric treatment notes from January 2014 show the Veteran experienced anxiety, as evidenced by worry, shakiness, shortness of breath and irritability.  He was depressed, which manifested in sleep problems, weight fluctuation, hopelessness, worthlessness and social withdrawal.  It was recommended at that time that he continue taking medication, participate in case management, and pursue community support.  At that time, the Veteran declined to have his family involved in his treatment. 

Treatment notes dated in April 2014 indicate that the Veteran was living by himself, which was going well.  The Veteran went to restaurants for his meals, and got along with persons in his community.  He spent time at the local library and took walks.  The examiner indicated no evidence of alcohol or drug abuse.  The Veteran was compliant with medication and experienced no side effects from same.  He reported feeling lonely.  On examination, the Veteran was found to be casually dressed and groomed.  He was cooperative and pleasant, and oriented to time, place and person.  His memory was normal and intelligence good.  His affect was euthymic, bright and congruent with his mood.  The Veteran's thought process was found to be goal directed, rational, and meaningful.  There was a noted absence of hallucinations, delusions, and suicidal, homicidal or paranoid ideas.  The Veteran's sleep and appetite were good, and he was in contact with reality with normal thought content and intact speech and language.  

In July 2014, the Veteran was again seen by a therapist.  At that time, he reported living alone, and managing his apartment well.  He ate two meals a day at a restaurant, spent time at the library, and went on walks when he could.  The Veteran kept himself busy, he reported.  He also experienced normal sleep and appetite.  He was compliant with his medication.  On examination, the Veteran's grooming and dress had improved.  His thought content was normal, with intact speech and language.  The Veteran denied hallucinations, delusions, and suicidal, homicidal or paranoid ideas.  His thought processes were goal directed, rational, and meaningful.  His affect was clinically euthymic, bright and congruent with his mood.  He was observed to laugh and joke during his session.  He was oriented to time, place and person with normal memory.  The examiner found the Veteran's intelligence to be good, and his self-esteem, judgment and insight had improved.  

Also in July 2014, the Veteran underwent VA mental disorders examination, at which time his diagnosis of bipolar disorder was confirmed.  During the examination, the Veteran described his typical day.  He indicated he would wake up and go to a restaurant for breakfast, then take a walk and sit on a bench.  He would sometimes stop by a different restaurant for dessert, or go to a café for coffee and to read magazines.  The Veteran would then go home to nap.  After napping, the Veteran would dine at a restaurant. The Veteran reported socializing at each stop during his day, and with his neighbors upon returning to his home.  The examiner commented that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, with symptoms controlled by medication.  

The examiner noted that review of the Veteran's record revealed-in a June 2004 VA examination report that the examiner mistakenly indicated was from June 2014-that he stopped working as a mechanic in 1986 due to the stress.  On present examination, the Veteran indicated that he stopped working due to physical problems with his heart and hemorrhoids.  The Veteran stated that, if he were physically healthy, he would have kept working.  However, he did indicate during the examination that he did not like having people around him when working and that he had avoided customers. 

On examination, the Veteran demonstrated no impairment of thought process or communications, nor any delusions or hallucinations.  His behavior was appropriate, and the examiner found him to be very friendly and personable during the interview.  The Veteran denied any suicidal or homicidal ideation and endorsed a history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time, and denied problems with concentration or memory.  

The Veteran also denied obsessive or ritualistic behaviors or panic attacks.  His speech was within normal limits. The Veteran denied symptoms of depression, anxiety and impaired impulse control.  He was unsure of the last time he experienced a depressive episode.  The examiner found the Veteran to be capable of handling his financial affairs.  

The examiner offered  that the Veteran was not prevented from performing activities consistent with his work experience and prior education or training.  He found the Veteran's bipolar disorder to be well-managed with medication, and noted that not only did the Veteran deny symptoms of depression, mania, and anxiety, but he was also active and sociable during the day.  

Private treatment notes dated in September 2014 reflect that the Veteran reported an even mood, with good sleep and appetite.  He denied suicidal or homicidal ideation, and was compliant with his medication.  On examination, he was found to be casually dressed and groomed, very friendly and cooperative, smiling and laughing.  He was oriented time, place and person, with normal memory.  His self-esteem, judgment and insight were still improving.  His thought process was goal directed, rational, and meaningful with no pressure behind it.  The Veteran's affect was euthymic and bright and his thought content normal.  His speech and language were intact.  

In his October 2014 application for TDIU, the Veteran indicated that he was unable to secure substantially gainful employment due to mental illness.  He reported that he had finished high school, but had no further education of any sort.  The Veteran had a past history of working as a mechanic, but could not remember the dates of his employment.  He did not receive workers compensation benefits, and had not tried to obtain employment since becoming too disabled to work.   

Considering the collective evidence of record, the Board finds that the Veteran's service-connected bipolar disorder has not rendered him unemployable at any point pertinent to this appeal.  

At the outset, the Board acknowledges  that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical records addressing the functional effects of the Veteran's disability(ies) on his ability to perform the mental and/or physical acts required substantially gainful employment are relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Board also acknowledges that the Social Security Administration awarded disability benefits to the Veteran because of his mental health disorder.  The Board has considered the award and its supporting evidence but, given the different standards utilized by VA and SSA, is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  Hence, the Board will render an independent unemployability based on a comprehensive review of the record.

The Veteran reported that he is a high school graduate with an almost 20-year employment history as an automobile mechanic.  The evidence shows that he has not worked since 1985, and has been receiving SSA disability income since that time.  However, the record also includes consistent notations by mental health professionals that the Veteran's bipolar disorder is well managed with medication.  There is no indication of impairment of the Veteran's thought processes, concentration or memory.  He has been consistently described as friendly, personable and sociable.  
Although he has reported, at times, that he was anxious or that he would be unable to handle stress, the Veteran does retain the cognitive, thought process, communication skills and self-control attributes to leave his home and manage his own financial and medical affairs.  He has been observed being socially interactive, and reports that he spends much of his day in public and among other persons.  He is capable of routine contact with other persons and is not barred by any mental disability from properly interacting with such, to include in an employment setting.  

While not dispositive of the unemployability question (see Geib, supra), the Board has considered the medical opinions or record, along with the other evidence of record, in assessing the impact of the Veteran's bipolar disorder on his employability.  Here, it is noteworthy that no mental health professional has specifically opined that the Veteran's service-connected psychiatric disability, alone, produces unemployability.  While VA physicians noted, in June 2004, that the Veteran was unable to work, and, in October 2005, that the Veteran was "unemployable," these opinions were given without any basis/es or support.  Similarly, it was noted in 2009 that the Veteran felt he would be unable to work with women; however, such demand does not constitute an  actual bar to employment.  On the contrary, the March 2009 VA examiner concluded that, while the Veteran's service-connected bipolar disorder would decrease work efficiently and ability to perform occupational tasks only during periods of significant stress, it did not render him unable to secure and maintain substantially gainful employment.  The July 2014 VA examiner also concluded that the Veteran's bipolar disorder did not render him employable. 

The Board has also considered the Veteran's assertions.  However, to whatever extent the Veteran contends that he is unemployable due to his bipolar disorder, the Board emphasizes that he is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2014) and Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the persuasive medical and other objective evidence on this point simply does not support such an assertion.

Given the entirety of the evidence of record, the Board finds that the resulting occupational impairment from the Veteran's bipolar disorder is not shown to be so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent, probative evidence indicates that the Veteran's service-connected bipolar disorder has not rendered him unemployable at any point pertinent to his appeal.  

Accordingly, referral of the claim for extra-schedular consideration is not warranted, and the claim for a TDIU must be denied.  As the preponderance of the evidence the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim for a TDIU due to bipolar disorder, include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


